Case:
 Case20-1822    Document: 16
      1:20-cv-00165-LEW       Page:33
                          Document  1 Filed
                                        Date11/19/20
                                             Filed: 11/18/2020
                                                       Page 1 of 1 Entry ID: 6382775
                                                                    PageID    #: 414




                United States Court of Appeals
                                 For the First Circuit
                                ____________________________
 No. 20-1822

  LINDSEY CROSBY, individually and on behalf of all other identified class members; JAMES
   FAHEY, individually and on behalf of all other identified class members; MIKE MERCER,
               individually and on behalf of all other identified class members

                                      Plaintiffs - Appellants

  JO BOSHOLD; ARTHUR LANGLEY; KARL WARD; RICK SAVAGE, individually and on
     behalf of all other identified class members, on behalf of TWO BROTHERS LLC d/b/a
  SUNDAY RIVER BREWING COMPANY; DR. JOHN HERZOG; LEE ANN DELCOURT;
                             RAYMOND BOSHOLD; DAVID JONES

                                            Plaintiffs

                                                v.

                          JANET T. MILLS, Governor, State of Maine

                                     Defendant - Appellee
                                ____________________________

                                          JUDGMENT

                                  Entered: November 18, 2020
                                  Pursuant to 1st Cir. R. 27.0(d)

        Upon consideration of appellant=s unopposed motion, it is hereby ordered that this appeal
 be voluntarily dismissed pursuant to Fed. R. App. P. 42(b) with each party to bear its own costs.

        Mandate to issue forthwith.

                                             By the Court:

                                             Maria R. Hamilton, Clerk

 cc:
 Stephen C. Smith
 Christopher C. Taub
 Kimberly Leehaug Patwardhan
